Citation Nr: 1445326	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-42 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for Parkinson's disease, for purposes of accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1955 to March 1959.  He died in December 2006.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  


FINDINGS OF FACT

1.  The Veteran died in December 2006; the immediate cause of death was aspiration pneumonia due to dysphagia due to Parkinson's Disease.

2.  At the time of his death, the Veteran had service connection for posttraumatic migraine headaches.

3.  Resolving reasonable doubt in favor of the appellant, it is at least as likely as not that the Veteran's Parkinson's disease developed as a result of his active service.

4.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.

5.  The award of service-connected compensation for the cause of the Veteran's death in the present decision renders the death pension claim moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2013).

2.  The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(c) (2013).

3.  The claim for entitlement to nonservice-connected death pension benefits is dismissed.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(b)(4), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

In light of the favorable disposition as to the claim for entitlement to service connection for the cause of the Veteran's death, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.

As to the claims for accrued benefits and nonservice-connected death pension, the appellant was notified via a November 2010 letter of the criteria for establishing accrued benefits and death pension benefits, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  The Board notes that this notice was provided after the initial adjudication by the AOJ/RO in October 2008.  However, any failure to provide all necessary notice prior to the initial adjudication was harmless, as the United States Court of Appeals for Veterans Claims has held that the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013) is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

II.  Cause of Death

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The appellant seeks service connection for the cause of the Veteran's death as due to his Parkinson's disease.  
Having carefully reviewed the evidence in this case, the Board finds that competent and probative evidence has been presented that weighs for and against the claim for service connection for the Veteran's cause of death.  Therefore, as the evidence of record is roughly in equipoise, the benefit-of-the-doubt is given to the claimant, and the claim is granted.

The Veteran's December 2006 death certificate indicates that the immediate cause of the Veteran's death was aspiration pneumonia.  The underlying causes of death listed on his death certificate were dysphagia and Parkinson's disease.  At the time of the Veteran's death, service connection had been established for posttraumatic migraine headaches, evaluated as 50 percent disabling.  The Veteran was not service-connected for Parkinson's disease.  

The Veteran's service treatment records are unavailable for review; however the Board has conceded that the Veteran suffered a closed head injury when he fell 20 feet from a mast in service in 1957.  In this regard, in a November 2001 VA treatment record, the Veteran reported that when he was in the United States Navy, he fell 20 feet from a mast and suffered "significant blows to his head."  The Veteran noted that several of his physicians believed that this incident was the etiology of his illness.

In a December 2001 letter from the Veteran's treating physician, Dr. D.M. indicated that the Veteran suffered a head injury which was relatively severe back in 1957.  Dr. D.M. indicated that the Veteran has developed Parkinson's disease.  He explained that one can develop Parkinson's disease as a result of head trauma.  Dr. D.M. found that it was plausible that the Veteran's head trauma was a potential etiologic agent of his subsequent neurological problems.

In a VA examination dated in June 2003, the examiner noted that the Veteran reported that he sustained a closed head injury in service with a loss of consciousness.  She noted that the Veteran was diagnosed with Parkinson's disease in 1993.  The examiner indicated that there was no data available to convincingly support a relationship between a head injury and Parkinson's disease.  The examiner also opined that there was no relationship between the Veteran's headaches and his Parkinson's disease.  Following a review of the articles submitted by the Veteran and his wife, which linked moderate to severe head injuries to the subsequent development of Parkinson's disease, the June 2003 VA examiner provided an addendum opinon.  In the November 2003 addendum opinion, the examiner indicated that she reviewed the pertinent literature.  She explained that all of the literature restricted the emergency of Parkinson's disease as a consequence of head trauma to severe head trauma, not to a solitary mild one.  The examiner found that the Veteran had a solitary, mild head trauma, and therefore it was less likely that in this case there was a causal relation.  The examiner noted, however, that it could not be entirely negated either.

In June 2014, the Board requested an expert medical opinon.  In a September 2014 opinion, a neurologist noted that a head injury is a risk factor for Parkinson's disease.  The neurologist recited an excerpt from the latest position paper on the relation between head injuries and Parkinson's disease, which indicated that a history of head injury that results in a loss of consciousness has a statistically significant association with a higher risk of developing Parkinson's disease.  The neurologist indicated that based on the published literature and current thinking on the subject, one needed to establish the severity of the head injury and establish that the disease that developed was actually Parkinson's disease before assigning causation to head injury.  After a review of the Veteran's medical records, the neurologist concluded that there was sufficient documentation to conclude that the Veteran had basal ganglia disorder, but not enough information to say that it was Parkinson's disease as opposed to one of the Parkinson's plus syndromes.  The neurologist noted that even if the Veteran had Parkinson's disease, the literature assigned trauma only as a contributing factor in the causation of the disease.  The neurologist ultimately concluded that the Veteran's neurological condition was as likely as not caused by the fall he suffered while in service.

Although the September 2014 neurologist questioned the Veteran's diagnosis of Parkinson's disease, there are numerous treatment records in the claims file noting a diagnosis of Parkinson's disease.  Additionally, despite the fact that the September 2014 neurologist indicated that the literature assigned trauma only as a contributing factor in the causation of the disease, the examiner also concluded that the Veteran's neurological condition was as likely as not caused by the fall he suffered while in service.  As such, it does support a finding that the Veteran's Parkinson's disease developed as a result of his active duty service.

The law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Resolving all reasonable doubt in favor of the appellant, the Board finds that service connection is warranted for the cause of the Veteran's death.  

III.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In this case, the record shows that the Veteran had a claim pending for entitlement to service connection for Parkinson's disease at the time of his death in December 2006.  In January 2002, the RO received the Veteran's original claim of entitlement to service connection for Parkinson's disease, which was then denied in a June 2003 rating decision.  The Veteran appealed this decision which was eventually dismissed by the Board due to lack of jurisdiction after learning of the Veteran's death.  Therefore, the issue of service connection for Parkinson's disease remained pending and unadjudicated at the time of the Veteran's death.  

The record demonstrates that the appellant filed her claim for accrued benefits in August 2008.  The Veteran's death certificate shows that he died in December 2006.  Accordingly, as the appellant's filing for accrued benefits occurred more than one year after the Veteran's death, the accrued benefits claim is barred as untimely.  Moreover, prior to August 2008, VA did not receive any communication that could be construed as an informal claim for accrued benefits.  The Board notes that the appellant filed an application for burial benefits in January 2007.  However, on the application, the appellant affirmatively indicated that she was not claiming that the cause of the Veteran's death was due to service.  Therefore, the appellant's claim for burial benefits cannot be construed as an informal claim for accrued benefits.

As the claims file shows that the appellant did not file her application for accrued benefits within one year after the date of the Veteran's death, she is not legally entitled to these benefits.  See 38 C.F.R. §§ 3.1000(c), 3.152(b) (2013).  The law pertaining to eligibility for accrued benefits is dispositive of this issue, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

IV. Nonservice-connected Death Pension Benefits

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2013). 

A threshold consideration for entitlement to any type of death pension is that the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In the present case, as discussed above, DIC benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of DIC benefits for the cause of the Veteran's death provides the greater award.  See 38 U.S.C.A. §§ 1311, 1541. 

In light of the grant of DIC benefits for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to nonservice-connected death pension benefits under 38 U.S.C.A. § 1541 is moot, and the claim is therefore dismissed.



ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for Parkinson's disease, for purposes of accrued benefits, is denied.

The appeal for the issue of entitlement to nonservice-connected death pension benefits is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


